United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employee
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1275
Issued: October 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2019 appellant filed a timely appeal from a May 8, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated July 31, 2020, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed in a decision based on the case record. Order Denying
Request for Oral Argument, Docket No. 19-1275 (issued July 31, 2020).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on April 1, 2019, as alleged.
FACTUAL HISTORY
On April 1, 2019 appellant, then a 44-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on that day she sustained neck, back, and leg injuries as the result
of a police chase during which a car hit seven vehicles, including her postal vehicle, while in the
performance of duty. She indicated that the incident occurred at 7:30 p.m., and that her regular
work hours were from 8:00 a.m. to 4:50 p.m. Appellant did not stop work. Her supervisor
acknowledged on the claim form that the alleged injury occurred in the performance of duty.
In a development letter dated April 5, 2019, OWCP noted the deficiencies in the evidence
of record and advised appellant of the type of evidence necessary to establish the claim. It asked
her to complete a questionnaire and provide further details regarding the circumstances regarding
the claimed April 1, 2019 employment incident, including why the alleged injury occurred
following appellant’s regular work hours. OWCP afforded appellant 30 days to submit the
necessary evidence.
Thereafter, OWCP received progress notes dated April 2, 2019, wherein Dr. Sherry J.
Weinstein-Mayer, a Board-certified internist, diagnosed neck pain due to a motor vehicle accident.
Physical examination findings were provided. Dr. Weinstein-Mayer noted that, at the time of the
accident, the postal vehicle appellant was driving was hit by a vehicle being chased by police. In
an accompanying verification of treatment, she noted that appellant received treatment that day
and that she could return to work with restrictions on April 9, 2019.
Dr. Weinstein-Mayer, in an April 16, 2019 note, reported that appellant was seen on
April 2, 2019 for injuries sustained from a motor vehicle accident. She diagnosed neck, low back,
and bilateral leg pain, which she attributed to the motor vehicle accident. Physical therapy was
recommended to treat the low back, neck, and bilateral leg pain. In an April 16, 2019 verification
of treatment note, Dr. Weinstein-Mayer released appellant to return to work on April 22, 2019 with
restrictions.
In reports dated April 23, 2019, Dr. Weinstein-Mayer noted that appellant was seen for
injuries sustained as the result of an April 2, 2019 motor vehicle accident. Diagnoses included
neck, low back, and bilateral leg pain. An April 23, 2019 verification of treatment noted that
appellant received medical advice that day from Dr. G.G. Casserly, a specialist in internal
medicine.

2

By decision dated May 8, 2019, OWCP denied appellant’s claim, finding that she had not
responded to the questionnaire and, thus, had not established that her injury occurred in the
performance of duty, as alleged. It concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.4
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty, as
alleged,7 and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.8 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.9
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.10 Fact of injury
consists of two components that must be considered in conjunction with one another. The first

4
The Board notes that, by decision dated July 5, 2019, OWCP denied appellant’s request for an oral hearing before
an OWCP hearing representative. However, appellant had filed the current appeal to the Board on May 20, 2019,
prior to the issuance of the July 5, 2019 decision. The Board notes that, as OWCP issued its July 5, 2019 decision
during the pendency of this appeal that decision is null and void as the Board and OWCP may not simultaneously
have jurisdiction over the same issue. See Terry L. Smith, 51 ECAB 182 (1999); Arlonia B. Taylor, 44 ECAB 591
(1993); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).
5

Supra note 2.

6
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7

The phrase sustained while in the performance of duty in FECA is regarded as the equivalent of the commonly
found requisite in workers’ compensation law of arising out of and in the course of employment. See J.K., Docket
No. 17-0756 (issued July 11, 2018). Bernard D. Blum, 1 ECAB 1 (1947). To arise in the course of employment, an
injury must occur at a time when the employee may reasonably be said to be engaged in the master’s business, at a
place where he or she may reasonably be expected to be in connection with the employment, and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something incidental thereto. In deciding
whether an injury is covered by FECA, the test is whether, under all the circumstances, a causal relationship exists
between the employment itself or the conditions under which it is required to be performed and the resultant injury.
See R.E., Docket No. 18-0515 (issued February 18, 2020); J.K., id.
8

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

3

component is whether the employee actually experienced the employment incident that allegedly
occurred.11 The second component is whether the employment incident caused a personal injury.12
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.13 An employee’s statements alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.14
ANALYSIS
The Board finds that appellant has met her burden of proof to establish that the claimed
April 1, 2019 employment incident occurred in the performance of duty, as alleged.
Appellant’s April 1, 2019 Form CA-1 alleged that she sustained neck, back, and leg injuries
as the result of a motor vehicle accident which occurred at 7:30 p.m. that day when her postal
vehicle was stuck as the result of a police chase while she was performing the duties of her position.
In medical reports dated April 2 to 23, 2019, Dr. Weinstein-Mayer indicated that she
treated appellant for neck, low back, and bilateral leg pain due to a motor vehicle accident. The
doctor described the accident as occurring when the postal vehicle appellant was driving was hit
by a vehicle being chased by the police.
Appellant’s description of the incident is not contradicted by her medical reports or any
other evidence of record. She contended that her injury occurred at 7:30 p.m. when a police chase
resulted in a car hitting seven cars including her postal delivery vehicle. Moreover, she
contemporaneously sought medical treatment after the claimed employment incident. The
employing establishment does not dispute that the incident occurred and on the reverse side of
appellant’s Form CA-1 acknowledged that appellant was injured in the performance of duty.
Appellant’s account of the alleged incident is consistent with the surrounding facts and
circumstances and her subsequent course of action does not cast doubt on the validity of her
claim.15 The Board has also found that the employing establishment’s acknowledgment that the
injury occurred in the performance of duty is sufficient, if consistent with the surrounding facts
11
See M.F., Docket No. 18-1162 (issued April 9, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017);
Elaine Pendleton, 40 ECAB 1143(1989).
12

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989). Causal relationship is
a medical question that generally requires rationalized medical opinion evidence to resolve the issue. Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the diagnosed
condition and the implicated employment factor(s) must be based on a complete factual and medical background.
Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of
a reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factor(s). Id.
13

See M.F., supra note 11; Charles B. Ward, 38 ECAB 667, 67-71 (1987).

14

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

15

Supra note 13.

4

and circumstances, to establish that the incident occurred, as alleged, and in the performance of
duty.16 Thus, the Board finds that given the above-referenced evidence, appellant has established
with specificity that the incident occurred at the time, place, and in the manner alleged, and in the
performance of duty.17
As appellant has established that the April 1, 2019 employment incident occurred in the
performance of duty, the issue is thus whether this accepted incident caused an injury.18 The Board
will, therefore, set aside OWCP’s May 8, 2019 decision and remand the case for consideration of
the medical evidence. Following this and such other further development as may be deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met her burden
of proof to establish a diagnosed medical condition causally related to the accepted employment
incident.19
CONCLUSION
The Board finds that appellant has established that the April 1, 2019 employment incident
occurred in the performance of duty, as alleged. The Board further finds that the case is not in
posture for decision with regard to whether appellant has established an injury causally related to
the accepted employment incident.

16

D.M., Docket No. 20-0314 (issued June 30, 2020).

17

Id.; see also D.R., Docket No. 19-0072 (issued June 24, 2019).

18

D.M., supra note 16; A.D., Docket No. 17-1855 (issued February 26, 2018); T.H., 59 ECAB 388 (2008).

19

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: October 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

